DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-18, filed 08/22/2019, are currently pending and are under consideration.
Specification
The disclosure is objected to because of the following informalities:
It is unclear what is meant by “an ApEn+LLE feature”.  
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 2, “neuter” should read “neutral”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5, lines 5-6, recites “determining a behavioral performance of the target object according to a comparison result”. However, it is unclear what is meant by “behavioral performance”. The specification provides no definition of this term, besides describing that the behavioral performance can comprise one of “tension”, “calmness”, or “negativity” (page 2 of the specification).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear what is meant by “a behavioral performance”. How is the behavioral performance different from the emotional state? Further, claim 5, line 8 recites “the determined expression”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, it is unclear what is meant by “an abnormal emotion”. What is an abnormal emotion and how is it determined that an emotion is abnormal?
Regarding claim 12, it is unclear what “an ApEn+LLE feature” is. 
Claim 6 is rejected based on their dependency on claim 5. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for determining an emotional state of a target object. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis. 
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 is directed towards a method, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claim 1 recites a method for determining an emotional state of a target object. The limitation of determining an emotional state of a target object, as drafted in claims 1-18, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, determining an emotional state in the context of this claim encompasses a person observing another person and determining their emotional state based on their facial expression and body language. The added limitation in claim 2 of using machine learning to recognize facial expression can simply be a generic computer program performing this limitation. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, the added limitation of using machine learning is simply an application of mathematical concepts, and therefore falls within the “Mathematical 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional element of an emotion analysis device including a processor and memory are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of receiving, manipulating, and storing data) such that they amount to no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(a)(2)(III)(C). 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a device with a processor and memory amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Claim 18 recites a 'computer readable storage medium'. None of the claims, specification or record disclose that the claimed 'computer readable storage medium' is a non-transitory medium. The Examiner asserts that the claimed 'computer readable storage medium' can be a transitory signal, which is non-statutory. The Examiner suggests that Applicant replace 'computer readable storage medium' 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 7-11, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US Patent Application Publication 2020/0065612).
Regarding claim 1, Xu teaches an emotion analysis method, comprising: collecting a facial image and body parameter information of a target object; and recognizing an expression of the target object according to the facial image, and determining an emotional state of the target object according to the recognized expression in combination with the body parameter information (e.g. Par. [0030]: facial analysis module detects faces and performs emotion analysis; Par. [0073]; Par. [0088]: body parameter information such as acceleration is collected as input information; Par. [0083]: input information is put into convolutional neural network as shown in Fig. 7 to determine emotion based on images and body parameter data).
Regarding claim 2, Xu further teaches wherein the body parameter information comprises acceleration information of the target object (e.g. Par. [0088]: the motion components include acceleration sensor components).
Regarding claim 7, as best understood, see rejection under 35 U.S.C. 112(b) above, Xu further teaches determining whether the target object has an abnormal emotion according to the obtained emotional state, and if so, issuing a reminder (e.g. Par. [0073]: “An emotion detector display 1004 additionally provides feedback on the current emotion shown by the subject 1008 based on a facial expression evaluation.”).
Regarding claim 8, Xu further teaches collecting fingerprint information of the target object, and recognizing an identity of the target object according to the collected facial image or fingerprint information (e.g. Par. [0088]: facial and fingerprint identification is used to identify a person).
Regarding claim 9, Xu further teaches wherein the body parameter information comprises physiological information of the target object (e.g. Par. [0088]: biosignals are measure).
Regarding claim 10, Xu further teaches wherein the physiological information comprises: electrocardiogram information, electroencephalogram information, electrooculogram information, and voice information (e.g. Par. [0088]: heart rate is measured (electrocardiogram information), electroencephalogram based identification is performed (electroencephalogram information), eye movements are tracked (electrooculogram information), voice based identification is performed (voice information)).
Regarding claim 11, Xu further teaches performing electrocardiogram analysis based on the electrocardiogram information, performing electroencephalogram analysis based on the electroencephalogram information, performing electrooculogram analysis based on the electrooculogram information, and determining a first emotional stress of the target object based on analysis results of the electrocardiogram analysis, the electroencephalogram analysis and the 
performing voice analysis based on the voice information to determine a second emotional stress of the target object (e.g. Par. [0020]: audio analysis is performed to detect emotion of speaker);
performing facial expression analysis based on the facial image to determine a third emotional stress of the target object (e.g. Fig. 7: determining expression of subject using facial features extracted from facial images; Par. [0066]: explains convolutional neural network shown in Fig. 7); and
performing comprehensive analysis on the first emotional stress, the second emotional stress, and the third emotional stress to determine an emotional stress state of the target object (e.g. Fig. 7: analysis is performed on the input data to result in determining expression of subject; Par. [0066]: explains convolutional neural network shown in Fig. 7; Par. [0083]: input information is put into convolutional neural network as shown in Fig. 7 to determine emotion; Since ECG, EEG, and EOG analysis, voice analysis, and facial analysis is performed, comprehensive analysis is performed and an emotional state of a subject is determined).
Regarding claim 13, Xu further teaches wherein the facial expression analysis comprises face detection, face recognition, and emotion recognition (e.g. Par. [0088]: face detection and identification; Par. [0030]: facial analysis module detects faces and determines emotion).
Regarding claim 15, Xu further teaches recognizing an identity of the target object according to the collected facial image (e.g. Par. [0088]: facial identification is used to identify a person).
Regarding claim 16, Xu further teaches presenting the emotional state of the target object (e.g. Par. [0073]: emotion detector displays the current emotion shown by the subject; Fig. 10: emotion detector display 1004).
Regarding claim 17, Xu further teaches an emotion analysis device, comprising a memory and a processor, the memory having stored thereon instructions which, when executed by the processor, cause the processor to perform the emotion analysis method according to claim 1 (e.g. Pars. [0085]-[0086]).
Regarding claim 18, Xu further teaches a computer readable storage medium having stored thereon computer readable instructions which, when executed by a computer, cause the computer to perform the emotion analysis method according to claim 1 (e.g. Pars. [0085]-[0086]).
While there are no prior art rejections for claims 3-6, 12, and 14, they are not indicated as allowable due to the rejections under 35 U.S.C. 101 and 35 U.S.C. 112(a) and (b). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792